Name: Commission Regulation (EEC) No 3851/87 of 22 December 1987 repealing Regulation (EEC) No 1629/87 concerning the stopping of fishing for cod by vessels flying the flag of Germany
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 363/ 17 23 . 12. 87 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3851/87 of 22 December 1987 repealing Regulation (EEC) No 1629/87 concerning the stopping of fishing for cod by vessels flying the flag of Germany divisions I and II (Norwegian waters north of 62 ° N) by vessels flying the flag of Germany or registered in Germany should therefore be permitted ; whereas conse ­ quently it is necessary to repeal Regulation (EEC) No 1629/87, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1629/87 is hereby repealed. Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities C), and in particular Article 11 (3) thereof, Whereas Commission Regulation (EEC) No 1629/87 (2) stopped fishing for cod in the waters of ICES divisions I and II (Norwegian waters north of 62 ° N) by vessels flying the flag of Germany or registered in Germany as from 29 May 1987 ; Whereas the United Kingdom has transferred, on 2 December 1987, to Germany 100 tonnes of cod in the waters of ICES divisions I and II Norwegian waters north , of 62 ° N); whereas fishing for cod in the waters of ICES This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1987. . For the Commission Antonio CARDOSO E CUNHA Member of the Commission (') OJ No L 207, 29 . 7 . 1987, p . 1 . (2) OJ No L X52, 12. 6 . 1987, p . 14.